Citation Nr: 0629190	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-29 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for type II diabetes mellitus.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas J. Laubacher, Law Clerk




INTRODUCTION

The veteran had active military service from February 1959 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This decision granted service connection 
for diabetes mellitus and assigned a 20 percent rating, 
effective July 25, 2001.  The decision also continued the 
veteran's hearing loss disability rating of 0 percent.

The veteran requested that he be afforded a Travel Board 
hearing at the time he submitted his substantive appeal in 
September 2003.  However, no hearing was conducted because he 
cancelled the hearing.  38 C.F.R. § 20.704(c) (2005).

Regarding the veteran's diabetes mellitus, this appeal comes 
from the veteran's disagreement with the initial 20 percent 
rating assigned following the grant of service connection.  
Because the disagreement is over the initial rating assigned, 
the Board must consider this claim as a claim for a higher 
evaluation of an original award, effective from the date of 
the award of service.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

(Consideration of the veteran's entitlement to a compensable 
evaluation for bilateral hearing loss is deferred pending 
completion of the development sought in the remand that 
follows the decision below.) 


FINDING OF FACT

The veteran's type II diabetes mellitus requires insulin and 
a restricted diet.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2005); 38 C.F.R. § 3.159, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing a 
veteran's symptoms against criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating, otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
is to be resolved in favor of the veteran.  38 C.F.R. § 4.3.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's diabetes 
mellitus claim as a claim for a higher evaluation of an 
original award, effective from the date of the award of 
service connection.

Diabetes mellitus is evaluated under Diagnostic Code 7913.  
38 C.F.R. § 4.119.  Under this diagnostic code, a 20 percent 
rating is warranted when the veteran's diabetes mellitus 
requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The next highest rating, 40 percent, 
is assignable when the veteran requires insulin, a restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities).  Id.

According to treatment reports, progress notes, and VA 
examinations of record, the veteran requires daily insulin 
injections to control his blood sugar and he has been advised 
to adjust his diet because of his diabetes mellitus.  In 
October 2003, the veteran told his nurse that he wanted to 
exercise.  According to an October 2003 progress note, the 
nurse advised the veteran of a moderate exercise plan.  She 
told the veteran to limit his weight lifting to between ten 
and fifteen pounds and recommended that the veteran walk or 
use a treadmill at a slow or moderate pace to build 
endurance.  The veteran argues that this advice constituted 
regulation of activities due to his diabetes mellitus.

Looking at all the evidence of record, the Board finds that 
the October 2003 progress note did not represent a regulation 
of the veteran's activities as required for a rating of 
40 percent.  See Id.  The nurse did not tell the veteran not 
to exercise or to avoid strenuous occupational or 
recreational activities.  She only advised the veteran to 
begin exercising at a moderate level, which is the kind of 
advice to be given to anyone beginning an exercise regimen, 
diabetic or non-diabetic.  Moreover, a VA Compensation and 
Pension (C&P) examination conducted in September 2002 clearly 
showed that the veteran's activities were in no way 
restricted by his diabetes.  During another VA C&P 
examination conducted in July 2005, the veteran denied any 
restrictions on his activities due to diabetes.  Neither this 
July 2005 examination, nor one conducted in November 2005, 
noted any restriction on the veteran's activities. 

Because activities have not been regulated, the veteran's 
disability picture more closely approximates the criteria for 
the currently assigned evaluation, and a higher 40 percent 
rating, is not warranted.  See 38 C.F.R. § 4.6, 4.7.  This is 
so since the effective date of the award of service 
connection-July 25, 2001.  The Board has considered the 
benefit-of-the-doubt doctrine, but finds there to be no 
reasonable doubt that the higher rating has not been met 
because there is not even an approximate balance of positive 
and negative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; (3) that VA will seek to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 132 (Fed. Cir. 2006).    

Review of the record discloses that the veteran has been 
apprised of VA's duties to both notify and assist in 
correspondence dated in September 2002 and March 2006.

Specifically regarding VA's duty to notify, the 
correspondence dated in September 2002 notified the veteran 
what the evidence must show to establish entitlement to the 
benefits sought, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  While the September 2002 
correspondence did not specifically ask the veteran to submit 
any evidence in his possession that was pertinent to the 
claim, the March 2006 correspondence did.  The Board 
recognizes that this complete notice required by the VCAA was 
not provided until after the RO initially adjudicated the 
veteran's claim, but the veteran notified VA in March 2006 
that he had no more information or evidence to substantiate 
his claim.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remand is unnecessary when it would only result in 
additional burdens to VA and provide no benefit to the 
veteran). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess-Hartman v. Nicholson, 19 Vet 
App. 471 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In March 2006, the RO apprised the veteran of the Dingess-
Hartman ruling and informed him regarding disability ratings 
and effective dates.  The veteran responded to this notice by 
informing VA that he had no other information or evidence to 
give VA.  Remanding this claim in order to send the veteran 
another notice regarding disability ratings and effective 
dates would be of no benefit to the veteran.  See Sabonis, 
supra.  

The Board notes that VA has met its duty to assist the 
veteran as well.  VA has procured numerous VA medical 
examinations and has obtained various progress notes and 
treatment records for the veteran.  VA has no duty to inform 
or assist that was not met.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
type II diabetes mellitus is denied.


REMAND

The veteran requested an increased rating for his service-
connected hearing loss in his July 2002 claim.  He was 
afforded an examination in October 2002.  At that time, the 
veteran's hearing loss was rated as noncompensable.  Since 
the 2002 examination, the veteran and his representative have 
argued that another examination should be conducted, implying 
that the veteran's hearing loss has worsened.  Given the 
implications of their arguments, and because it has been 
almost four years since his last audiological examination, 
the Board finds that another examination would be helpful to 
determine the veteran's current loss of hearing acuity.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled 
for a VA audiological examination 
to determine the extent of the 
veteran's current bilateral hearing 
loss.  The claims file and a copy 
of this remand should be provided 
to the examiner for review of 
pertinent documents therein in 
connection with this examination.  
All findings necessary to apply the 
rating criteria should be reported 
in detail.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an 
examination as requested, and 
without good cause, could adversely 
affect his claim, to include 
denial.  See 38 C.F.R. § 3.655.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue of the 
veteran's hearing loss in light of 
all information or evidence 
received.  It should re-adjudicate 
the issue on a de novo basis 
without reference to prior 
adjudications.  If the benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the record is returned to the Board 
for further review. 

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


